AGREEMENT OF SALE AND PURCHASE

(Park Trace Apartments)

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”), by and between PARK
TRACE APARTMENTS LIMITED PARTNERSHIP, a Georgia limited partnership (the
“Seller”); and NALS Austin, LLC, a Texas limited liability company (the
“Purchaser”), is entered into and effective on the date it is fully signed by
the Purchaser and Seller and is signed by the Escrow Agent to acknowledge
receipt of the Escrow Deposit (the “Effective Date”).

IN CONSIDERATION of the mutual covenants of the parties set forth in this
instrument and other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the parties agree as follows:

1. AGREEMENT TO SELL: PURCHASE PRICE

1.1. Agreement to Sell and Convey. Seller agrees to sell and convey to Purchaser
and Purchaser agrees to purchase from Seller, subject to the terms and
conditions set forth below:

1.1.1. The tract of land located at 3450 Jones Mill Road in Norcross, Georgia,
commonly known as Park Trace Apartments (the “Project”), and more particularly
described on the attached Exhibit “A” (the “Land”), together with all rights
pertaining to the Land including but not limited to all subsurface rights, any
right, title and interest of Seller to adjacent streets, roads, alleys, or
rights-of-way, any riparian rights of Seller and any easements, express or
implied, benefiting the Land.

1.1.2. Existing buildings and improvements located on the Land (the
“Improvements”).

1.1.3. All tangible personal property owned by Seller now or hereafter located
on and used exclusively in the operation, ownership or maintenance of the
Property, including but not limited to all machinery, apparatus, equipment,
other personal property and fixtures, now located in or upon the Land, but
specifically excluding (i) any items of personal property owned by tenants of
the Property or the property manager, (ii) any items of personal property owned
by third parties and leased to Seller, (iii) proprietary computer software and
related licenses used by Seller or its property manager in connection with the
operation or management of the Property, and (iv) such other assets as are
specified on Exhibit “B” (the “Personal Property”).

1.1.4. All intangible personal property owned by Seller that benefits the
Project and is assignable including but not limited to all contract rights,
licenses, permits, deposits, utility service or capacity agreements or
reservations, licenses, warranties, guaranties and business records used in the
operation or maintenance of the Project (the “Contracts and Permits”).

1.1.5. All of Seller’s right, title and interest in the existing leases
described on the rent roll to be provided by Seller pursuant to Section 2.1.2.1
below and any other lease or sublease agreements for the Project (the “Tenant
Leases”).

Unless the context clearly requires otherwise, the property described in
Sections 1.1.1 through 1.1.5 shall be referred to collectively as the “Project”
or the “Property”. In connection with this purchase, Purchaser hereby agrees
that all assets not directly connected to the Property will remain the property
of the Seller, including all bank deposits, bank reserve deposits and tax
escrows, utility deposits and other financial assets (other than lease deposits
owed to tenants, which shall be transferred to Purchaser at Closing or credited
to it as a purchase price adjustment), rights to any deposits held by utility
companies or other third parties, any claims or liens against third parties not
arising under Section 9.10 or 9.11 described below, or other similar assets.

1.2. Purchase Price and Escrow Deposit. The total purchase price to be paid by
Purchaser to Seller for the Property (the “Purchase Price”) shall be Fourteen
Million Five Hundred Thousand and No/100 Dollars ($14,500,000.00). The Purchase
Price shall be payable as follows:

1.2.1. Purchaser shall pay to LandAmerica Commonwealth Title of Dallas (the
“Escrow Agent”) the sum of Two Hundred Thousand and No/100 Dollars ($200,000.00)
(the “Escrow Deposit”) in the form of a wire transfer contemporaneous with its
execution and delivery of this Agreement. The Escrow Deposit shall be applied as
a credit against the Purchase Price at Closing; provided however, the Escrow
Deposit is a material inducement to Seller to enter into this Agreement, and
suspend Seller’s marketing of the Property, and as such, shall only be returned
to Purchaser if Seller defaults under this Agreement, or as provided in
Sections 2.3.1.1, 3.1, 3.2, 9.10 or 9.11 below.

1.2.2. At Closing, Purchaser shall deliver to Seller by wire transfer of
immediately available federal funds, the balance of the Purchase Price, subject
to the prorations and adjustments provided in this Agreement.

1.3. Disposition of Deposits. The Escrow Agent shall hold the Escrow Deposit in
an interest bearing account in accordance with the terms and conditions of this
Agreement; provided however, Escrow Agent shall not be required to place the
Escrow Deposit in an interest bearing account unless and until Purchaser
provides Escrow Agent a completed and signed IRS Form W-9. All interest on such
sum shall be deemed income of Purchaser, and Purchaser shall be responsible for
the payment of all costs and fees imposed on the deposit account. The Escrow
Deposit and all accrued interest shall be distributed in accordance with the
terms of this Agreement. At the Closing, if it occurs, the Escrow Deposit shall
be applied to the Purchase Price. In the event that Escrow Agent shall be in
doubt as to its duties or obligations with regard to the Escrow Deposit, or in
the event that Escrow Agent receives conflicting instructions from Purchaser and
Seller with respect to the Escrow Deposit, Escrow Agent shall not be required to
disburse the Escrow Deposit and may, at its option, continue to hold the Escrow
Deposit until Purchaser and Seller agree as to its disposition, or until a final
judgment is entered by a court of competent jurisdiction directing its
disposition, or Escrow Agent may interplead the Escrow Deposit in accordance
with the laws of the State of Georgia.

2. PURCHASER’S INSPECTION AND FEASIBILITY PERIOD

2.1. Delivery of Title Commitment, Existing Survey and Other Property
Information.

2.1.1. Within five (5) days after the Effective Date, Seller shall deliver to
Purchaser the following documents, to the extent they exist and are in the
actual possession or control of Seller:

2.1.1.1. Copy of the latest boundary survey or as-built survey of the Property
in the possession of Seller.

2.1.1.2. Inventory list of the Personal Property.

2.1.1.3. Copy of Seller’s title insurance policy for the Property, along with
copies of any Schedule B documents in Seller’s possession.

2.1.1.4. Copy of any environmental reports with respect to the Property.

2.1.1.5. Copy of all Permits.

2.1.1.6. Copy of statements of income and expenses reflecting transactions for
the last twenty-four (24) months.

2.1.1.7. Copy of real estate and personal property tax bills for the last
twenty-four (24) months.

2.1.1.8. Copy of one month’s utility bills.

2.1.1.9. Copy of any engineering reports with respect to the Property.

2.1.1.10. Copy of any notices of claim or suit from any person or entity where
the Property is a party or potential party thereto.

2.1.1.11. Copy of any notice of recall or defect for any material item of the
Property or used in operation of the Property

2.1.1.12. Copy of certificates of occupancy.

2.1.2. Seller agrees, at no cost to Seller, to provide to Purchaser’s lender
copies of existing documents and information in Seller’s actual possession that
is reasonably requested by the lender to facilitate the underwriting of
Purchaser’s loan. In no event shall this provision be construed to be a
financing contingency. Additionally, Seller shall make available to Purchaser on
the Property the following documents, to the extent they exist and are in the
actual possession or control of the Seller:

2.1.2.1. Copy of service contracts, with list of all Service Contracts attached
to this Agreement as Exhibit “D”.

2.1.2.2. Copy of all leases of apartment units at the Property.

2.1.3. Attached hereto as Exhibits are the following:

2.1.3.1. Exhibit “C” is a rent roll dated not more than thirty (30) days prior
to the Effective Date which specifies each of the apartment units, the name and
number of occupants within each such unit, the rental rate, the amount of
security deposits held under each lease, the term of each lease, rental
concessions or discounts (if any) and current rental receipt information (the
“Rent Roll”), to be updated monthly during Escrow. Copies of all leases referred
to in the Rent Roll shall be available at the Property for Purchaser to review.

2.1.3.2. Exhibit “D” is a list of the Contracts and Permits, copies of which
shall be available at the Property for Purchaser to review.

2.2. Inspection and Feasibility Period.

2.2.1. Purchaser shall have until twenty-one (21) days after the later of
(a) the receipt of the documents in Section 2.1.1, or (b) the Effective Date of
this Agreement, to evaluate the Property and the feasibility of Purchaser’s
consummation of the transaction contemplated in this Agreement (the “Feasibility
Period”). During the Feasibility Period the Purchaser shall have the right to
inspect the physical and financial condition of the Property, including the
right to make any tests or other investigations the Purchaser deems necessary to
evaluate the Land, Improvements, Personal Property, Contracts and Permits and
Tenant Leases. In connection with Purchaser’s inspection, Purchaser shall
specifically have the right to obtain an environmental audit and to contact or
have its environmental consultant contact the Georgia Environmental Protection
Division, the United States Environmental Protection Agency and any other
similar governmental authority to determine whether the files and records of any
such agency include records indicating that the Property is or has been
contaminated. Purchaser shall have the right to inspect the Property for
evidence of hazardous or other toxic waste contamination or contamination by
fuels, oils, or other similar substances and to inspect the Property for the
presence of asbestos, radon and mold. The Purchaser shall have the right to take
soil, water and building material samples for testing. Seller shall fully
cooperate with the Purchaser in making available to Purchaser all books,
documents, records, plans, surveys, maps, plats, environmental audits and other
documents and materials which Purchaser reasonable requests, which shall exclude
Seller’s internal memoranda, appraisals, financial projections, budgets, bids
and tax records.

2.2.2. In conducting any inspections, investigations, or tests on the Property,
Purchaser and its agents and representatives shall:

2.2.2.1. provide Seller with not less than two (2) business days’ prior notice
before entering onto the Property, a Seller’s property manager shall have the
right to be present during all such inspections, investigations and tests;

2.2.2.2. not disturb the tenants or interfere with their use of the Property
pursuant to their respective leases, except as coordinated through the Property
apartment manager, and as permitted by the tenant leases;

2.2.2.3. not interfere with the operation and maintenance of the Property;

2.2.2.4. not damage any part of the Property or any personal property owned or
held by Seller or any Tenant or third party;

2.2.2.5. not injure or otherwise cause bodily harm to Seller, its agents,
guests, invitees, contractors, or employees or any tenant or their guest
invitees;

2.2.2.6. maintain comprehensive general liability (occurrence) insurance in the
amount of $1,000,000 per occurrence and $2,000,000 combined single limit for
injury to or death of one or more persons in an occurrence and for damage to
tangible property (including loss of use) in an occurrence, naming Seller as an
additional insured, and Purchaser shall deliver a certificate of insurance
verifying such coverage to Seller prior to entry upon the Land;

2.2.2.7. promptly pay when due the costs of all tests, investigations, and
examinations done with regard to the Property;

2.2.2.8. not permit any liens to attach to the Property by reason of the
exercise of its rights under this Agreement;

2.2.2.9. restore the Property to the condition in which it was before such any
inspection or tests were undertaken;

2.2.2.10. not reveal or disclose any information obtained in connection with its
review of the Property concerning the Property to anyone other than to its
officers, directors, partners, members, employees, agents, advisors, attorneys,
lenders or investors who need to know such information for the purpose of
evaluating this transaction, except to the extent required by a court or
administrative order or as otherwise required by law; and

2.2.2.11. deliver to Seller at no cost, a copy of all studies, surveys, reports
and tests results obtained by Purchaser in connection with its inspection of the
Property (the “Purchaser’s Information”).

2.3. Indemnity for Damages Caused by Inspection. Purchaser hereby indemnifies
and holds Seller harmless from and against any and all claims, demands, losses,
costs, damages, expenses or liabilities (including, but not limited to, personal
injury or property damage claims, mechanic’s or other liens) including
reasonable attorneys’ fees caused by or incurred in connection with Purchaser’s
inspection of the Property except for claims arising as a result of willful
misconduct or gross negligence of Seller. This obligation shall survive the
Closing and not merge into the Deed or, if the purchase and sale is not
consummated, any termination of this Agreement.

2.3.1.1. Termination by Purchaser. Purchaser shall have the right, which may be
exercised by delivering written notice to Seller at any time during the
Feasibility Period up to and including 5:00 p.m. Eastern Time on the last day of
the Feasibility Period, to terminate this Agreement for any reason which the
Purchaser in its sole discretion deems appropriate, or for no reason. Upon
delivery of written notice of termination to Seller, the Escrow Agent shall
return the Escrow Deposit immediately to Purchaser and thereafter this Agreement
shall be null and void and the parties shall have no further rights or
obligations, except as set forth in this Section 2.3.1.1 and for obligations
hereunder which expressly survive the Closing or termination of this Agreement
If Purchaser elects to terminate this Agreement pursuant to this
Section 2.3.1.1, Purchaser shall return to Seller, within a reasonable time
after termination, all documents and other materials provided by Seller to
Purchaser pursuant to Section 2.1 and copies of Purchaser’s Information.

2.4. Termination of Management Agreement and Other Service Contracts. In the
event that Purchaser elects to proceed to Closing on or before the end of the
Feasibility Period, then Purchaser shall have the right to require the Seller to
terminate the property management agreement for the Property, if any, and any
other service contract, equipment lease or other similar contract, lease or
business arrangement that is terminable without penalty, effective as of the
Closing Date or within thirty (30) days after the end of the Feasibility Period,
whichever is later, by providing written notification to the Seller on or before
the end of the Feasibility Period, but Seller shall not be required to terminate
any service agreement that is not terminable or that requires payment of a
penalty for early termination (unless Purchaser is willing to pay the penalty).

3. TITLE AND SURVEY

3.1. Title.

3.1.1. Within five (5) days after the Effective Date, Purchaser, at Purchaser’s
sole cost and expense, shall obtain a commitment for an owner’s title insurance
policy from the Escrow Agent, providing for the issuance to Purchaser upon
recording of the deed provided for in this Agreement, an ALTA fee policy of
title insurance in the amount of the Purchase Price insuring the Purchaser’s
title to the Land (the “Title Commitment”). Purchaser shall provide Seller with
a copy of the Title Commitment upon Purchaser’s receipt of same.

3.1.2. If the Title Commitment contains exceptions other than (i) ad valorem
real estate taxes for 2005, and subsequent years, (ii) those items listed on the
attached Exhibit “E” (the “Permitted Exceptions”), (iii) exceptions which do not
materially and adversely affect the marketability of Property, or
(iv) requirements other than the normal and customary requirements such as
delivery and recordation of the deed from Seller and delivery of a Seller’s
affidavit, then the Purchaser may notify Seller in writing of Purchaser’s
objections to any such matters provided such notice is delivered to Seller
within seven (7) days after Purchaser’s receipt of the Title Commitment, but in
all events prior to the expiration of the Feasibility Period (the “Title
Objections”)(Purchaser acknowledges objections to items (i) – (iv) are waived).
Any title matters existing as of the Effective Date and reflected in the Title
Commitment or Survey not timely objected to by Purchaser during the Feasibility
Period shall become Permitted Exceptions.

3.1.3. Seller shall have a period of five (5) days after receipt of Purchaser’s
notice of Title Objections within which to notify Purchaser whether Seller is
willing to cure the Title Objections. If Seller is unwilling or unable to cure
any Title Objections or fails to notify Purchaser of its intentions then
Purchaser shall have the option of terminating this Agreement on or before the
end of the Feasibility Period upon which this Agreement shall be null and void
and neither party shall have any further rights or obligations under this
Agreement except that Purchaser shall be entitled to the return of the Escrow
Deposit from Escrow Agent, and except for obligations hereunder which expressly
survive the termination of this Agreement. If Purchaser does not terminate the
Agreement, it shall accept title subject to the Title Objection. If Seller
agrees to cure any Title Objection then Seller shall have until Closing and, if
necessary, Seller may extend Closing for up to thirty (30) days to effect such
cure, so long as such extension is at Seller’s sole cost and expense, including
any cost or expense incurred by Purchaser’s lender if Purchaser’s time within
which to Close the loan at no additional cost is less than the 30 days Seller
requires to cure. If Seller fails or is unable or unwilling to remove any such
Title Objection then Purchaser shall have ten (10) days after the expiration of
Seller’s period for curing the Title Objection within which to elect, at
Purchaser’s sole option, among the following alternatives:

3.1.3.1. Accept title to the Project in its then existing condition without any
diminution of the Purchase Price; or

3.1.3.2. Terminate this Agreement by written notice to Seller upon which this
Agreement shall be null and void and neither party shall have any further rights
or obligations under this Agreement except that Purchaser shall be entitled to
the return of the Escrow Deposit from Escrow Agent and except for obligations
hereunder which expressly survive the termination of the Agreement.

If Purchaser elects to accept title notwithstanding Title Objections under
subsection 3.1.2 above, then all matters shown on the Title Commitment and not
removed prior to such acceptance shall become “Permitted Exceptions.”
Notwithstanding the foregoing, on or before the Closing, Seller shall satisfy
any mortgages, or other monetary liens or monetary encumbrances created by
Seller’s actions that encumber the Property, including the release of the
additional collateral deed to secure debt in favor of the trustee for the
multifamily bonds which refinanced the acquisition of the Covey at Fox Valley
Apartments in Aurora, Illinois.

3.2. Survey.

3.2.1. If Purchaser so elects, Purchaser shall cause a surveyor acceptable to
Purchaser (the “Surveyor”) to prepare, at Purchaser’s expense, and deliver to
Seller and Purchaser a current or recertified survey of the Property (the
“Survey”).

3.2.2. If the Survey shows any material encroachment or other condition which
materially affects the marketability of title to the Property, Purchaser shall
have the right to object to such condition as a Title Objection pursuant to the
provisions of Section 3.1 of this Agreement so long as such objection is
delivered to Seller prior to the expiration of he Feasibility Period.

3.2.3. If Purchaser fails to timely obtain the Survey as provided herein,
Purchaser shall waive the right to make objections as provided in Section 3.2.2
and further, the standard survey exception shall not be deleted from the Title
Policy.

4. CLOSING PROVISIONS

4.1. Closing Date. The consummation of the transaction contemplated by this
Agreement (the “Closing”) shall take place on or before sixty (60) days after
the expiration of the Effective Date or at such earlier date as is agreed upon
in writing by the Purchaser and the Seller.

4.2. Location of Closing. The Closing shall be held at the offices of
Purchaser’s attorneys or the Title Company, or at such other location as may be
mutually agreeable.

4.3. Conditions to Purchaser’s Obligation to Close. The obligation of Purchaser
under this Agreement to consummate the Closing is subject to the satisfaction,
as of the Closing, of each of the following conditions (any of which may be
waived in whole or in part in writing by Purchaser at or prior to the Closing):

4.3.1. Correctness of Representations and Warranties. The representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects on the Closing Date, except for any representation which
by its terms is made as of a specific date.

4.3.2. Compliance by Seller. Seller shall have performed, observed and complied
with all of the covenants, agreements and conditions required by this Agreement
to be performed, observed and complied with by Seller as of the Closing.

4.4. Conditions to Seller’s Obligation to Close. The obligation of Seller under
this Agreement to consummate the Closing is subject to the satisfaction as of
the closing of each of the following conditions:

4.4.1. Correctness of Representations and Warranties. The representations and
warranties of Purchaser as set forth in this Agreement shall be true and correct
in all material respects on the Closing Date, except for any representation
which by its terms is made as of a specific date.

4.4.2. Compliance by Purchaser. Purchaser shall have performed, observed and
complied with all of the covenants, agreements and conditions required by this
Agreement to be performed, observed and complied with by Purchaser as of the
Closing.

4.5. Seller’s Obligations at Closing. At Closing Seller shall:

4.5.1. Execute, acknowledge and deliver to the Escrow Agent in escrow for
delivery to Purchaser a Limited Warranty Deed conveying good, indefeasible, fee
simple title to the Property to Purchaser subject only to the Permitted
Exceptions (the “Deed”). The Deed shall be in recordable form with all required
documentary stamps in the proper amount affixed.

4.5.2. Execute and deliver to the Escrow Agent for delivery to Purchaser an
assignment of all the Tenant Leases and deliver (or credit to Purchaser as a
purchase price adjustment) to Purchaser all security deposits, (together with
interest thereon, if any,) in accordance with applicable laws. The assignment
shall contain cross indemnifications so that Purchaser shall hold Seller
harmless for any liability arising under the Tenant Leases subsequent to Closing
and Seller shall hold Purchaser harmless for any liability arising under the
Tenant Leases prior to Closing, which are raised by any lessee under the Tenant
Leases within one year of the Closing.

4.5.3. Execute and deliver to the Escrow Agent for delivery to Purchaser a bill
of sale without warranty to the Personal Property and all furnishings and
fixtures included in this sale, but providing that all of such property is
transferred in “as is” condition.

4.5.4. Execute and deliver to the Escrow Agent for delivery to Purchaser an
assignment of all of Seller’s right, title and interest in assignable Contracts
and Permits, except as to contracts which Purchaser elects to have terminated
pursuant to Section 2.4 above.

4.5.5. Deliver to the Title Company evidence satisfactory to it of Seller’s
authority to execute and deliver the documents reasonably necessary to
consummate this transaction.

4.5.6. Deliver to the Title Company and to the Purchaser an affidavit of
possession and no liens satisfactory to the Title Company as well as termination
of any notices of commencement and lien waivers, so as to cause the Title
Company to remove the mechanics’ lien and parties in possession standard
exceptions from the Title Commitment (subject to exception for tenants holding
under unrecorded leases).

4.5.7. Deliver to the Title Company a broker’s lien waiver and all other
customary documents required under the Title Commitment to permit the Title
Company to issue its policy to the Purchaser and Purchaser’s lender, subject
only to the Permitted Exceptions.

4.5.8. Deliver to the Escrow Agent a certificate that the Seller is not a
foreign person in accordance with Section 1445 of the Internal Revenue Code.

4.5.9. Deliver to Purchaser originals (if available) or copies (if originals are
not available) of all licenses and permits in Seller’s possession or control
applicable to the Property and execute and deliver to Purchaser any application,
transfer form or notification given to Seller by Purchaser necessary to effect
the transfer to Purchaser of all applicable permits.

4.5.10. Execute and deliver to Purchaser and the Escrow Agent a letter advising
tenants under the Leases of the change in ownership of the Property.

4.5.11. Execute and deliver to Purchaser and the Escrow Agent the closing
statement and any other documents reasonably required by the Escrow Agent to
consummate the transaction contemplated by this Agreement.

4.5.12. Deliver to Purchaser evidence of termination of the property management
agreement for the Property, and any other service contracts, equipment lease or
other similar contract, lease or business arrangements to be terminated pursuant
to Section 2.5 above.

4.5.13. Deliver to Purchaser the original Tenant Leases. Deliver to Purchaser
all keys and master keys to all locks at the Property, which shall be made
available at the Property.

4.6. Purchasers Obligations at Closing. At Closing, Purchaser shall:

4.6.1. Execute and deliver such documents as may be required to evidence
Purchaser’s assumption of responsibility for the security deposits, pet deposits
and advance rentals and assumption of Seller’s post Closing obligations under
all contracts to be assigned to Purchaser under Section 4.5.4, as well as
assignment to Purchaser of any pending claims or right to file claims for
Masonite hardwood siding, if any.

4.6.2. Execute and deliver to Seller and the Escrow Agent the closing statement
and any other documents reasonably required by the Escrow Agent to consummate
the transaction contemplated by this Agreement.

4.6.3. Make payments to Seller required under Section 1.2.2, and cause the
Escrow Agent to deliver the Escrow Deposit to Seller by wire transfer or other
means acceptable to Seller.

              4.7.   Closing Costs.
 
    4.7.1.     At Closing, Seller shall pay:

4.7.1.1. brokerage fee to Cushman & Wakefield described in Section 8 below;

4.7.1.2. transfer taxes with respect to the Deed; and

4.7.1.3. all other taxes and assessments against the Property which are due and
payable.

4.7.1.4. all cost relating to the discharge and reconveyance of Seller’s
existing financing of the Property.

4.7.1.5. any transfer and/or sales tax and/or personal property tax applicable
to the sale.

             
4.7.2.
  Purchaser shall pay:  

 
    4.7.2.1.     all costs associated with Purchaser’s financing;

4.7.2.2. the costs of documentary stamp tax, if any, required to be affixed to
the Deed;

4.7.2.3. the title insurance premium and any title search and examination fees
payable in connection with the issuance of the Title Policy;

4.7.2.4. the cost of any Survey of the Property;

4.7.2.5. the cost of Purchaser’s environmental studies, engineering reports, any
other costs incurred in connection with Purchaser’s inspection of the Property;
and

4.7.2.6. the cost of recording the Deed.

4.7.3. Each party shall pay any fees due to its attorneys or other consultants.

4.8. Prorations.

4.8.1. All collected rents and other income (including pet deposits and advance
rentals) and all operating expenses with respect to the Property for the month
in which the Closing occurs, and real estate and personal property taxes and
other assessments with respect to the Property for the year in which Closing
occurs, shall be prorated as of the close of business of the day immediately
preceding the Closing Date. Rent collected by Purchaser on or after the Closing
Date, shall be applied first to any current rent due, with any additional amount
applied then to pay any arrearages (in inverse order/most recent arrearages paid
first) and any such amounts owed to Seller to be remitted to Seller within ten
(10) days of receipt. Purchaser shall include in Purchaser’s rent billing
statements to tenants, for a period of one (1) year after the Closing, a
statement indicating such tenant’s corresponding arrearages, if any, with
respect to any unpaid rents attributable to the period prior to the Closing. All
rent collected by the Seller prior to the Closing, for rental periods subsequent
to the Closing (i.e., prepaid rent), shall be paid to Purchaser at Closing. If
the amount of any item to be adjusted is not ascertainable on the Closing Date,
the item shall be prorated by the Purchaser and Seller based on the best
available information. Those items shall be reprorated as promptly after the
Closing as possible. Any errors or omissions in computing the prorations at the
Closing shall be corrected promptly. The obligation to reprorate shall survive
for a period of eight (8) months after the Closing. Any payments due as a result
of reproration shall be paid within ten (10) days of the reproration.

4.8.2. If the Closing occurs before the tax bill for the year of closing is
available, taxes shall be prorated using the taxes paid in the prior year. After
the tax bill is available, the taxes shall be reprorated at the request of the
Seller or Purchaser based on the tax bill for the year of closing. Any amounts
due as a result of the reproration shall be paid within ten (10) days of the
reproration. Special assessment liens, if any, that are a charge or lien on the
Property or that are due and payable at the time of Closing shall be paid by
Seller.

4.8.3. To the extent possible, Purchaser shall be responsible for arranging all
utility service and insurance coverage for the Project in its own name
commencing as of 12:01 a.m. on the Closing Date. Seller shall be responsible for
all utility charges accrued prior to the Closing Date and Seller shall receive a
refund of all utility deposits and insurance premiums. If a change in utility
service cannot be effected on the Closing Date, utility charges will be
estimated and prorated as provided in Section 4.8.1.

4.9. Possession. Exclusive possession of the Property subject to tenants in
possession under the Tenant Leases shall be delivered to Purchaser no later than
the Closing Date.

4.10. Title Checkdown. If any title update provided after Purchaser’s review of
title under Section 3.1 above reveals exceptions other than the Permitted
Exceptions, then any such exceptions shall be deemed to be Title Objections
(notwithstanding expiration of the Feasibility Period) and the provisions of
Section 3.1 above shall govern cure of such exceptions.

5. AFFIRMATIVE COVENANTS OF SELLER

5.1. Operation and Maintenance of Property. In addition to any other obligations
of Seller prior to Closing set forth elsewhere in this Agreement, Seller shall:

5.1.1. Continue to operate and maintain the Property in its normal and usual
fashion and not offer any rental concession that is effective after Close of
Escrow without prior written consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed. Any units vacated more than
fourteen days prior to Close of Escrow shall be made rent ready and prepared for
immediate occupancy.

5.1.2. Use its commercially reasonable efforts to maintain all present Tenant
Leases and contracts current and free from defaults by Seller.

5.1.3. During the Feasibility Period, not, enter into any lease of any vacant
unit or cancel, terminate, extend or alter any lease, except in the normal
course of business, and at the normal lease rates, and for a lease period of one
year or less. After the Feasibility Period, not, enter into any lease of any
vacant unit or cancel, terminate, extend or alter any lease, except with
Purchaser’s approval.

5.1.4. Not, without prior written consent of Purchaser, remove any item of
monetary value from the Property prior to Closing except for repair or
replacement and any such repair item or replacement item shall be included in
this transaction.

5.1.5. Shall maintain all insurance policies affecting the Property in full
force and effect until the Closing Date.

If Seller violates the terms of this Section and does not cure within a
reasonable time, after receiving written notification from Purchaser, Purchaser
may elect to terminate this Agreement and receive a full refund of the Escrow
Deposit from Escrow Agent.

5.2. Further Assurances. In addition to other obligations required to be
performed under this Agreement by Seller and Purchaser at the Closing, Seller
and Purchaser agree to execute, acknowledge, and deliver before or after the
Closing such other instruments, documents and other materials as the closing
attorney and the attorneys for Purchaser and Seller may reasonably request in
order to effectuate the consummation of the transaction contemplated in this
Agreement and to vest title to the Property in Purchaser.

6. REPRESENTATIONS AND WARRANTIES

6.1. Representations and Warranties of Seller.

6.1.1. Seller represents and warrants to Purchaser that the following are true
and correct in all material respects:

6.1.1.1. To the best of Seller’s knowledge, there is no pending condemnation, or
similar proceeding affecting the Property.

6.1.1.2. To the best of Seller’s knowledge, no part of the Project has ever been
used for hazardous or toxic waste disposal, for disposal of fuel or oil or other
similar material, or is or has been contaminated with hazardous or toxic waste
or fuel or oil or other similar material from any source whatsoever, except as
disclosed in the above described environmental report made available for
Purchaser’s review in its pre-contract review of the Property or as disclosed in
any environmental report obtained by Purchaser during the Feasibility Period.

6.1.1.3. Seller is not in default under any material agreements affecting the
Property.

6.1.1.4. There are no legal actions, suits or other legal or administrative
proceedings pending or, to the best of Seller’s knowledge, threatened which
would adversely affect the Property, nor does Seller have any notice or actual
knowledge of any violations of any governmental regulations with regards to the
construction of the Buildings.

6.1.1.5. This Agreement has been, and the documents, instruments and agreements
required to be delivered by Seller pursuant to this Agreement shall be duly
executed and delivered by Seller and constitute legal, valid and binding
obligations of Seller enforceable in accordance with their respective terms.
Neither the execution, delivery or performance of this Agreement is prohibited
by the terms of any agreement binding on Seller, or requires Seller or the
individual executing this Agreement on behalf of Seller to obtain the consent,
approval or authorization of any person, public authority or any other entity.

6.1.1.6. Seller is, and as of the date Closing shall be, duly formed, validly
existing and in good standing under the laws of the State of Georgia, and shall
have all requisite power and authority to own its properties and assets and to
carry on its business.

6.1.1.7. Operating statements and rent rolls provided by Seller to Purchaser
were prepared in the normal course of business and are based on the same books
and records which Seller uses in its operation of the Property.

As used in this Contract, the words “to the best of Seller’s knowledge” or words
of similar import shall be deemed to mean, and shall be limited to, the present
actual (as distinguished from implied, imputed or constructive) knowledge of
Joseph B. Webb, II and Teri Savage, without such persons having any obligation
to make an independent inquiry or any other investigation whatsoever. All
officers, however, shall have no personal liability to Purchaser whatsoever
under the terms of, or with respect to this Agreement.

All of the representations and warranties of the Seller shall survive for a
period of one year from the date of Closing. Any claim made by Purchaser
pursuant to the representations and warranties must be made within the time
period specified in the preceding sentence, or shall be deemed irrevocably
waived by the Purchaser.

6.2. Representations and Warranties of Purchaser.

6.2.1. Purchaser hereby represents and warrants to Seller that the following are
true and correct in all material respects:

6.2.1.1. This Agreement has been, and the documents, instruments and agreements
required to be delivered by Purchaser pursuant to this Agreement, shall be duly
executed and delivered by Purchaser and constitute legal, valid and binding
obligations of Purchaser enforceable in accordance with their respective terms.
Neither the execution, delivery or performance of this Agreement, is prohibited
by the terms of any agreement binding on Purchaser, or requires Purchaser to
obtain the consent, approval or authorization of, or notice to or filing a
registration with, any person, public authority or any other entity.

6.2.1.2. Purchaser shall be, as of the date Closing, duly organized, validly
existing and in good standing under the laws of the State of Georgia, and shall
have all requisite power and authority to own its properties and assets and to
carry on its business.

7. PROVISIONS WITH RESPECT TO BREACH OR DEFAULT

7.1. Default by Seller. In the event the sale of the Property as contemplated
under this Agreement is not consummated due to Seller’s default, Purchaser shall
be entitled, at Purchaser’s option and as Purchaser’s sole remedy for a default
by Seller either (a) to terminate the Agreement and receive the return of the
Escrow Deposit, if applicable from the Escrow Agent, after which neither party
shall have any rights or obligations under this Agreement, except for
obligations hereunder which expressly survive the termination of this Agreement,
or (b) to seek specific performance of Seller’s obligation to convey the
Property to Purchaser in accordance with, and all other obligations of Seller
pursuant to, the terms of this Agreement. As a condition precedent to
Purchaser’s exercising any right it may have to bring an action for specific
performance as the result of Seller’s failure or refusal to perform its
obligations hereunder, Purchaser must commence such an action within ninety
(90) days after the scheduled Closing Date. Purchaser agrees that its failure to
timely commence such an action for specific performance within such ninety
(90) day period shall be deemed a waiver by it of its right to commence an
action for specific performance. The foregoing remedies of Purchaser are
mutually exclusive and only one of such remedies (whichever Purchaser elects)
may be exercised.

7.2. Default by Purchaser. If the Purchaser fails to consummate the transaction
contemplated in this Agreement for any reason, except Seller’s default or
otherwise breaches its representations, warranties, or covenants, Seller may, as
its sole and exclusive remedy, terminate this Agreement and retain the Escrow
Deposit as agreed upon and liquidated damages.

7.3. Attorneys’ Fees, Etc. In connection with any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover all reasonable
costs, charges and expenses, including reasonable attorneys’ fees, incurred in
connection with such litigation.

8. BROKERAGE COMMISSIONS

Each party represents to the other that, except as specifically set forth in
this Section 8, no brokers or finders have been involved in this transaction and
Seller and Purchaser agree to indemnify and hold each other harmless from any
and all claims or demands by any party with respect to any brokerage fees,
agents’ commissions or other compensation asserted by any such person, firm or
corporation on behalf of Seller or Purchaser, respectively, in connection with
the sale contemplated by this Agreement. This obligation shall survive the
Closing and not merge into the Deed or, if the Purchase and Sale is not
consummated, any termination of this Agreement.

At Closing, Seller shall be solely responsible for the payment of a brokerage
commission to Cushman & Wakefield.

9. OTHER CONTRACTUAL PROVISIONS

9.1. Assignability. This Agreement shall inure to the benefit of and be binding
upon and is intended solely for the benefit of the parties and their respective
heirs, personal representatives, successors and assigns; the Agreement may not
be assigned by Purchaser without the express written consent of Seller; and no
third party shall have any rights, privileges or other beneficial interest in or
under this Agreement. Notwithstanding the foregoing, Purchaser may assign this
Agreement to an entity owned, or controlled by, or under common control with
Purchaser, without the consent of Seller, provided Purchaser gives Seller five
(5) days notice of such assignment, along with a description of the assignee so
that Seller can ascertain the basis for Purchaser’s control, and provided that
Purchaser shall not be released from the obligations of this Agreement until
such time as the entire Purchaser Price is paid to Seller.

9.2. Disclaimer.

9.2.1. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER HAS NOT AND DOES
NOT MAKE ANY REPRESENTATION OR GIVE ANY WARRANTY OF ANY KIND OR CHARACTER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO,
ANY WARRANTY OR REPRESENTATION AS TO HABITABILITY, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

9.2.2. Purchaser acknowledges and agrees that upon closing, Seller shall sell
and convey to Purchaser and Purchaser shall accept the Property “as is, where
is, with all faults”, except to the extent expressly otherwise set forth in this
Agreement. Purchaser has not relied and will not rely on, and Seller is not
liable for or bound by, any express or implied warranties, guaranties,
statements, representations or information pertaining to the Property made or
furnished by Seller, the managers of the Property or any real estate broker or
agent representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing, unless specifically set forth in
this Agreement, including, without limitation, any warranty or representation as
to (i) the quality, nature, adequacy, and physical condition of the Property,
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities, and electrical,
mechanical, HVAC, plumbing, sewage, and utility systems, facilities and
appliances, (ii) the quality, nature, adequacy, and physical condition of soils,
geology, and any groundwater, (iii) the existence, quality, nature, adequacy,
and physical condition of utilities serving the Property, (iv) the development
potential, income potential, or income or operating expenses of the Property,
(v) the Property’s value, use, habitability, or merchantability, (vi) the
fitness, suitability, or adequacy of the Property for any particular use or
purpose, (vii) the zoning or other legal status of the Property or any other
public or private restrictions on the use of the Property, (viii) the compliance
of the Property or its operation with all applicable codes, laws, rules,
regulations, statutes, ordinances, covenants, judgments, orders, directives,
decisions, guidelines, conditions, and restrictions of any governmental or
quasi-governmental entity or of any other person or entity including, without
limitation, environmental person or entity, including, without limitation,
environmental laws, and environmental matters of any kind or nature whatsoever
relating to the Property (ix) the presence of hazardous or toxic materials on,
under, or about the Property or the adjoining or neighboring property (including
without limitation the presence or suspected presence of any form of mildew or
mold, including those producing mycotoxins, specifically including, but not
limited to, Aspergillus, Penicillium, and Stachybotrys (collectively, “Mold”),
(x) the quality of any labor and materials used in any improvements included in
the Property, (xi) any leases, contracts, guarantees or warranties or other
agreements affecting the Property, (xii) the economics of the operation of the
Property, (xiii) the freedom of the Property from latent or apparent vices or
defects, (xiv) peaceable possession of the Property, (xv) compliance with ADA,
and (xvi) any other matter or matters of any nature or kind whatsoever relating
to the Property.

9.2.3. Purchaser shall have no rights or claims whatsoever against Seller for
damages, rescission of the sale, or reduction or return of the Purchase Price
because of any matter not represented or warranted to Purchaser by Seller
contained in this Agreement, and all such rights and claims are hereby expressly
waived by Purchaser.

9.2.4. Purchaser acknowledges and agrees that any due diligence information
which was provided, or is hereafter provided, to Purchaser by Seller, or its
agents is provided as an accommodation to Purchaser and delivered without
representation or warranty and may contain errors or omissions. Purchaser
understands that, except to the extent provided in this Agreement, Purchaser has
no right to rely upon any such information and recognizes that Purchaser must
make its own determinations with regard to the suitability of the Property.
Purchaser hereby releases Seller and its agents from any claims Purchaser might
otherwise have based upon any errors or omissions in such materials, except as
otherwise specifically set forth herein.

9.2.5. PURCHASER REPRESENTS TO SELLER THAT PURCHASER WILL CONDUCT PRIOR TO
CLOSING SUCH INVESTIGATIONS OF THE PROPERTY INCLUDING, BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS OF THE PROPERTY, AS PURCHASER DEEMS
NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND
THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY ON THE SAME AND NOT ON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES, OTHER THAN SUCH REPRESENTATION, WARRANTIES AND
COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING,
PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED
TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY
NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS.

9.3. Notices. Any notices to be given to either party in connection with this
Agreement must be in writing and given by hand delivery, FedEx, UPS (or
equivalent service), certified mail, or facsimile transmission. Such notice
shall be deemed to have been given and received when a certified letter
containing such notice, properly addressed, with postage prepaid, is deposited
in the United States Mail, or if hand delivered, delivered by FedEx, UPS or
other equivalent service or by facsimile transmission, when actually received.
Such notices shall be given to the parties at the following addresses.

         
To Seller:
  America First Apartment Investors, Inc.

 
  Attention: John H. Cassidy

 
  101 East 52nd Street, 25th Floor
 
  New York, New York 10022

 
  Phone: (212) 935-8760

 
  Fax: (212) 935-8761

To Purchaser:
  N/A Park Trace-74, L.P.
 
  c/o Nevins Adams Lewbel Schell
 
  Attention: Karen L. Kerns

 
  920 Garden Street Suite A
 
  Santa Barbara, CA 93101

 
  Phone: (805) 963-2884 ext 35

 
  Fax: (805) 963-9885

With a copy to:
  NALS

 
  Attn: Henry M. Nevins

 
  920 Garden Street, Suite A
 
  Santa Barbara, CA 93101

 
  Phone: 805-963-2884

 
  Fax: 805-963-9885


Either party may, at any time, by giving five (5) days’ written notice to the
other party, designate any other address to which such notice shall be given and
other parties to whom copies of all notices shall be sent. If the deadline or
date of performance for any act under this Agreement falls on a Saturday, Sunday
or legal holiday, the date shall be extended to the next business day.

9.4. Entire Agreement; Modification. This Agreement contains the entire
agreement between the parties. All prior agreements, understandings,
representations, and statements, oral or written, are merged into this
Agreement. This Agreement cannot be modified, or terminated except by an
instrument in writing signed by the party against which the enforcement is
sought.

9.5. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Georgia, with venue being in Gwinnett
County.

9.6. Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

9.7. Counterparts. This Agreement may be executed in several counterparts, each
constituting a duplicate original. All such counterparts shall constitute one
and the same agreement.

9.8. Interpretation. Whenever the context of this Agreement shall so require,
the singular shall include the plural, the male gender shall include the female
gender and the neuter and vice versa. This Agreement was drafted through the
efforts of both parties and shall not be construed in favor of or against either
party.

9.9. Severability. If any provision contained in this Agreement shall be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision. This Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained in this Agreement.

9.10. Condemnation.

9.10.1. Immediately upon obtaining knowledge of any proceedings for the
condemnation of the Property, or any portion of it (including negotiations in
lieu of condemnation), Seller will notify Purchaser of the tendency of such
proceedings.

9.10.2. If, after the Effective Date of this Agreement and prior to the Closing,
all or a material part of the Property is subjected to a bona fide threat of
condemnation (or sale in lieu of condemnation), Purchaser may, by written notice
to Seller given five (5) days after notice, elect to cancel this Agreement prior
to the Closing, in which event both parties shall be released from any further
liability, except for obligations hereunder which expressly survive Closing or
termination of this Agreement. In such event, the Escrow Deposit shall
immediately be returned to Purchaser and this Agreement shall be null, void and
canceled. If no such election is made, this Agreement shall remain in full force
and effect. The purchase contemplated, less any interest taken by eminent domain
or condemnation, shall be effected with no further adjustment, and upon Closing,
Seller shall assign all of the right, title and interest of Seller to any awards
that have been or may be made for such taking to Purchaser. Seller shall not
negotiate a settlement of the proceeding without the prior consent of Purchaser.
For purposes herein, a “material part of the Property” shall be a portion that
reduces the number of multifamily units that may be constructed upon the
Property or results in a loss of vehicular access to the Property.

9.11. Risk of Loss. Immediately upon obtaining knowledge of any casualty to the
Project, the Seller will notify Purchaser of such casualty.

9.11.1. If, after the Effective Date and prior to the Closing, all or part of
the Project is damaged by fire or other similar casualty and the extent of such
damage exceeds Five Hundred Thousand and No/100 Dollars ($500,000.00), then
Purchaser may, by written notice to Seller given ten (10) days after
determination of the extent of the damage, elect to cancel this Agreement prior
to the Closing, in which event both parties shall be released from any further
liability, except for obligations hereunder which expressly survive Closing or
the termination of this Agreement. In such event, the Escrow Deposit shall
immediately be returned to Purchaser and this Agreement shall be terminated. If
no such election is made, this Agreement shall remain in full force and effect.
The purchase contemplated shall be effected with no adjustment in the Purchase
Price and the Seller shall, at Closing, assign to Purchaser all right, title and
interest of Seller to any insurance proceeds and the Purchaser shall receive a
credit in the amount of any insurance deductible.

9.11.2. If after the Effective Date and prior to Closing, there is damage to the
Project by fire or other casualty, the value of which is less than Five Hundred
Thousand and No/100 Dollars ($500,000.00), then the purchase contemplated shall
be effected with no adjustment in Purchase Price and the Seller shall, at
Closing, assign to Purchaser all right, title and interest of Seller to any
insurance proceeds and the Purchaser shall receive a credit in the amount of any
insurance deductible.

9.11.3. Seller shall not adjust any insurance settlement or receive any
insurance proceeds or reimbursement after expiration of the Feasibility Period
without the advance written consent of Purchaser which shall not be unreasonably
withheld or delayed.

9.12. Recording. Both parties agree that neither this Agreement nor any
memorandum thereof shall be recorded and any attempted recordation thereof shall
be void and shall constitute a default hereunder.

9.13. Waiver. Either party reserves the right to waive in whole or part any
provision which is for such party’s benefit. No such waiver shall be effective
unless it is in writing. Any waiver shall be limited to the matter specified in
the writing. No waiver shall be considered a waiver of any other or subsequent
default and no delay or omission in exercising the rights and powers granted
herein shall be construed as a waiver of such rights and powers.

9.14. Time of Essence. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT.

9.15. Escrow Agent. The escrow of the Escrow Deposit shall be subject to the
following provisions:

9.15.1. The payment of the Escrow Deposit to the Escrow Agent is for the
accommodation of the parties. The duties of the Escrow Agent shall be determined
solely by the express provisions of this Agreement. The parties authorize the
Escrow Agent, without creating any obligation on the part of the Escrow Agent,
in the event this Agreement or the Escrow Deposit becomes involved in
litigation, to deposit the Escrow Deposit with the clerk of the court in which
the litigation is pending and thereupon the Escrow Agent shall be fully relieved
and discharged of any further responsibility under this Agreement. The
undersigned also authorizes the Escrow Agent, if it is threatened with
litigation, to interplead all interested parties in any court of competent
jurisdiction and to deposit the Escrow Deposit with the clerk of the court and
thereupon the Escrow Agent shall be fully relieved and discharged of any further
responsibility hereunder.

9.15.2. The Escrow Agent shall not be liable for any mistake of fact or error of
judgment or any acts or omissions of any kind unless caused by its willful
misconduct or gross negligence. The Escrow Agent shall be entitled to rely on
any instrument or signature believed by it to be genuine and may assume that any
person purporting to give any writing, notice or instruction in connection with
this Agreement is duly authorized to do so by the party on whose behalf such
writing, notice or instruction is given.

9.16. Exchange. The parties hereby acknowledge and agree that either the Seller
or Purchaser may elect to consummate the purchase and sale of the Property as
part of a like kind exchange (the “Exchange”), pursuant to §1031 of the Internal
Revenue Code of 1986, as amended (the “Code”), provided that (i) the Closing
shall not be delayed or affected by reason of any Exchange nor shall the
consummation or accomplishment of any Exchange be a condition precedent or
condition subsequent to Purchaser’s or Seller’s obligations under this
Agreement; (ii) any Exchange shall be effected through a qualified intermediary
and neither party shall be required to acquire or hold title to any real
property for purposes of consummating an Exchange involving the other party;
(iii) the party consummating the Exchange (the “Exchanging Party”) shall not be
released from any of its obligations under this Agreement; and (iv) the
Exchanging Party shall pay any additional costs that would not otherwise have
been incurred had the Exchanging Party not consummated the sale or purchase of
the Property through the Exchange.

9.17. No Joint Venture / Partnership. This Agreement is not intended nor shall
it be construed to create a joint venture or partnership between the parties and
neither party shall constitute the agent of the other for any purpose.

9.18. Effectiveness. Delivery of this Agreement shall not be deemed an offer and
neither Seller nor Purchaser shall have any rights or obligations hereunder
unless and until both parties have signed and delivered an original of this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

[SIGNATURES APPEAR ON FOLLOWING PAGE.]

1

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

PURCHASER:

NALS AUSTIN, LLC, a Texas limited liability company

By:/s/ Henry M. Nevins



      Name: Henry M. Nevins

Its: Manager

Date of Execution: June 20,2005

SELLER:

PARK TRACE APARTMENTS LIMITED PARTNERSHIP, a Georgia limited partnership

By: Park Trace Operating Company, a Georgia corporation, its General Partner

By: /s/ John H. Cassidy



      Name: John H. Cassidy
Its: President

Date of Execution: June 17, 2005

2

ACKNOWLEDGEMENT BY ESCROW AGENT

The undersigned hereby acknowledges receipt of the Escrow Deposit, accepts the
duties of Escrow Agent under this Agreement, and agrees to hold and disburse the
Escrow Deposit strictly in accordance with this Agreement.

ESCROW AGENT:

LANDAMERICA COMMONWEALTH TITLE OF DALLAS, INC.

By: /s/ Marjorie Cox



      Name: Marjorie Cox
Its: Vice President

Date of Execution: June 22, 2005

Address of Escrow Agent:

LandAmerica Commonwealth Title of Dallas, Inc.
Attn: Marjorie Cox, Vice President
2100 McKiney Ave., Suite 1515
Dallas, TX 75201
Direct Line: (214) 855-8412
Fax: (214) 754-9066
marjoriecox@landam.com

3

The following exhibits have been omitted:

     
Exhibit A:
Exhibit B:
Exhibit C:
Exhibit D:
Exhibit E:
  Legal description of the Property
List of certain Personal Property included in the transaction
Rent roll, including names and numbers of occupants, rental rates, security
deposits, lease term, rental
concessions or discounts and rental receipts
List of contracts and permits applicable to the Property
Permitted exceptions to title commitment

The Registrant shall furnish supplementally a copy of any omitted exhibit to the
Commission upon request.

4